UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7788


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

ANTONIO BELESTER HILL,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:11-cr-02133-CMC-1; 3:13-cv-02096-CMC)


Submitted:   January 23, 2014             Decided:   January 28, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Antonio Belester Hill, Appellant Pro Se.       William Kenneth
Witherspoon, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Antonio      Belester   Hill      seeks    to    appeal         the    district

court’s order denying his Fed. R. Civ. P. 59(e) motion to alter

or   amend      the    court’s      prior    order    dismissing          as    untimely     his

28 U.S.C. § 2255 (2012) motion.                   The orders are not appealable

unless      a   circuit      justice    or     judge      issues      a       certificate     of

appealability.          28 U.S.C. § 2253(c)(1)(B) (2012).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would       find      that    the    district        court’s     assessment            of    the

constitutional claims is debatable or wrong.                          Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).              When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states      a   debatable      claim    of    the    denial      of       a    constitutional

right.      Slack, 529 U.S. at 484-85.

                We have independently reviewed the record and conclude

that Hill has not made the requisite showing.                                 Accordingly, we

deny    a    certificate       of    appealability        and    dismiss         the   appeal.

We dispense        with      oral   argument      because       the       facts    and      legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3